TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-94-00297-CV





PMI Mortgage Insurance Co., Appellant


v.


Hugh E. Poage, Bonnie Poage, Dennis Krumblis, Donna Krumblis, Jan Cross and 

Al Benderman, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT

NO. 495,116, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING





PER CURIAM



		The parties have filed a stipulation and joint motion to dismiss this appeal.  The
motion is granted.  Tex. R. App. P. 59(a)(1)(A).
	The appeal is dismissed.

Before Chief Justice Carroll, Justices Aboussie and Jones
Dismissed on Joint Motion
Filed:  May 31, 1995
Do Not Publish